                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

JESSICA AARON COMSTOCK,                                )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )        No. 1:19-cv-02369-TWP-MPB
                                                       )
ANGELA OWENS,                                          )
DRAKE MADDIX,                                          )
J. MATTHEW BUSH,                                       )
TOBY COMBEST,                                          )
VELTON Officer,                                        )
                                                       )
                               Defendants.             )


               Order Denying Motion for Leave to Proceed In Forma Pauperis,
                           Screening and Dismissing Complaint,
                          and Directing Plaintiff to Show Cause

       Plaintiff Jessica Aaron Comstock is a prisoner in the Bartholomew County Jail in

Columbus, Indiana. Ms. Comstock filed this 42 U.S.C. § 1983 action against five Columbus police

officers on June 13, 2019. The Court makes the following rulings.

                      I. Motion For Leave To Proceed In Forma Pauperis

       Ms. Comstock’s motion for leave to proceed in forma pauperis, dkt. [2], is denied without

prejudice. The motion does not comply with 28 U.S.C. § 1915(a)(2) which requires the attachment

of a certified copy of the prisoner’s inmate trust account financial transactions for the six-month

period preceding the filing of the lawsuit. Ms. Comstock shall file another motion for leave to

proceed in forma pauperis, documented with the required attachment, or pay the $400 filing fee to

the clerk of the district court, no later than July 19, 2019.
                                    II. Screening Standard

       Because Ms. Comstock is a “prisoner” as defined by 28 U.S.C. § 1915A(c), this Court has

an obligation under 28 U.S.C. § 1915A(b) to screen her complaint before service on defendants.

Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint if it is frivolous or

malicious, fails to state a claim for relief, or seeks monetary relief against a defendant who is

immune from such relief. In determining whether the complaint states a claim, the Court applies

the same standard as when addressing a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive dismissal,

       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim for relief that is plausible on its face. A claim has facial plausibility when
       the plaintiff pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by Ms. Comstock

are construed liberally and held to “a less stringent standard than pleadings drafted by lawyers.”

Cesal, 851 F.3d at 720.

                                      III. The Complaint

       Ms. Comstock names five officers of the Columbus Police Department as defendants:

Angela Owens, Drake Maddix, J. Matthew Bush, Toby Combest, and Officer Velton. She alleges

that on May 2, 2019, she was stopped by police in Columbus for traffic offenses. Officers Owens

and Velton, and “possibly” Officer Maddix, searched her without a warrant at the scene of the

arrest, pulling her clothes down and exposing Ms. Comstock’s breasts and vagina. Officer Owens

ordered Ms. Comstock to remove a bag she saw protruding from Ms. Comstock’s vagina, and

alleges it contained thirty-four grams of methamphetamine. Dkt. 1, pp. 3-4. Her car was

impounded, searched, and her phone seized. Ms. Comstock alleges she was charged with

“everything found inside the car” even though the car was not hers.

                                                2
       Ms. Comstock alleges violations of the Fourth, Eighth, and Fourteenth Amendments. She

seeks compensatory damages and equitable relief.

                                            IV. Analysis

       Liberally construing the complaint, Ms. Comstock is asserting claims for unlawful search

and seizure and false arrest. She asserts sufficient facts to reflect that she is currently in jail

awaiting a disposition of criminal charges connected with the allegations in her complaint. The

Court takes judicial notice of the Indiana state court’s online docket records. See Fed. R. Evid. 201.

The docket indicates that on May 3, 2019, Ms. Comstock was charged in Bartholomew County

Superior Court 1, case number 03D01-1905-F2-002553, with, among other charges, felony drug

possession and drug dealing crimes. A jury trial is scheduled for October 22, 2019.

       The allegations in this § 1983 lawsuit necessarily include the constitutional validity of the

search, seizure, and arrest of Ms. Comstock. Principles of comity and federalism dictate that a

federal court will not intervene in ongoing state court proceedings absent certain extraordinary

circumstances. “[F]ederal courts are required by Younger v. Harris, 401 U.S. 37 (1971), to abstain

from taking jurisdiction over federal constitutional claims that involve or call into question

ongoing state proceedings.” Tobey v. Chibucos, 890 F.3d 634, 651 (7th Cir. 2018) (citing

Middlesex Cnty Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 431 (1982); Village of

DePue v. Exxon Mobil Corp., 537 F.3d 775, 783 (7th Cir. 2008)).

       More specifically, federal courts are required to abstain from interference in ongoing state

proceedings when they are “(1) judicial in nature, (2) implicate important state interests, and

(3) offer an adequate opportunity for review of constitutional claims, (4) so long as no

extraordinary circumstances exist which would make abstention inappropriate.” Green v. Benden,

281 F.3d 661, 666 (7th Cir. 2002) (citing Middlesex Cnty. Ethics Comm, 457 U.S. at 432, 436–37



                                                  3
(1982), and Majors v. Engelbrecht, 149 F.3d 709, 711 (7th Cir. 1998)). “Extraordinary” or

“special” circumstances that would override Younger abstention are generally limited to issues of

double jeopardy and speedy trial. Braden v. 30th Judicial Circuit Court, 410 U.S. 484, 489–92

(1973); Sweeney v. Bartow, 612 F.3d 571, 573 (7th Cir. 2010). The Seventh Circuit has further

explained that the Younger doctrine permits federal relief only where “immediate federal

intervention is necessary . . . .” Sweeney, 612 F.3d at 573. These circumstances are not present in

this case.

        Therefore, pursuant to Younger, this action will be dismissed without prejudice. Because

Ms. Comstock was searched and arrested just six weeks ago, any applicable statute of limitations

on the § 1983 actions is not of immediate concern and there is no need to hold this action in

abeyance pending the completion of state court criminal proceedings.

                                 V. Opportunity to Show Cause

        Ms. Comstock shall have until July 19, 2019, to show cause why this action should not be

dismissed without prejudice and final judgment entered. The failure to show cause by this deadline

will result in the dismissal of this action and the entry of final judgment without further notice.

                                          VI. Conclusion

        For the reasons explained in Section IV of this Order, Ms. Comstock’s June 13, 2019,

complaint is dismissed without prejudice.

        IT IS SO ORDERED.



Date: 6/17/2019




                                                  4
Distribution:

Jessica Aaron Comstock
Bartholomew County Jail
543 2nd Street
Columbus, IN 47201




                          5
